— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered September 9, 1981, convicting him of murder in the second degree (two counts), attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although there were inconsistencies in the testimony of the complaining witness, the responsibility for resolving questions *669relating to identification and the credibility of a witness lies with the trier of fact (see, People v Herriot, 110 AD2d 851). Viewing the evidence in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196), the evidence is sufficient to support the verdict, since a " 'rational trier of fact could have found the essential elements of the crime[s] beyond a reasonable doubt’ ” (see, People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319).
We have considered the defendant’s other contentions, including those raised in his pro se brief, and find them to be either unpreserved or without merit. Mollen, P. J., Lazer, Kunzeman and Kooper, JJ., concur.